Title: [Diary entry: 22 April 1786]
From: Washington, George
To: 

Saturday 22d. Thermometer at 50 in the Morning—56 at Noon and 56 at Night. In the Night there fell a great deal of rain, with some thunder & lightning which put a stop to plowing and indeed most other workings of the Earth.  Morning Mizzling till about Noon, when it broke away without much wind which still hung to the Eastward. It was also tolerably warm and pleast. Rid to the Plantations at Muddy hole, Dogue Run and Ferry. At the first fixed my Barrels for Planting Corn and Pease—but the ground was too wet to use them. The heavy Rain last night had washed all the Albany Pease which had been sowed in broad cast out of the ground. Those which had been sowed a day or two before in Drills were coming up as the Oats & Barley also were. At the Ferry Plantation the Siberian Wheat was here & there coming up. At the Neck Plantation finished before the Rain sowing all my Barley  Rows with  quarts. Also finished Sowing the Burnet & Saintfoin  Rows of the former and  of the latter part of which were short and having some of these Seeds and those of the rib grass left I sowed 8 of the Intervals of these with it in broad Cast—11 ditto of the Saintfoin and 3 ditto of the Burnet in the same manner. Very little fish caught to day or yesterday. Colo. Fitzhugh and his Son Willm. came here in the Afternoon.